DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US Patent Application Publication 2021/0336147, hereinafter referred to as Ye). 
As to claim 10, Ye teaches 10. An evaporation apparatus comprising: an evaporation stage for carrying a substrate [50]; and a mask assembly for evaporation [¶0050], the mask assembly comprising: an open mask having at least one opening for evaporation; at least one shielding sheet corresponding to the at least one opening and each having an area less than an area of a corresponding opening [see 10, 12 and 20 in Fig.1 for example].
Ye may not explicitly teach an evaporation stage for carrying a substrate but it is inherent that a substrate is staged on a stage for any type of evaporation.
As to claim 11, Ye teaches 11. The evaporation apparatus according to claim 10, wherein the mask assembly further comprises: a carrier for carrying the at least one shielding sheet, the at least one shielding sheet being disposed in a corresponding recess on the carrier. [Fig.1] 
As to claim 14, Ye teaches 14. The evaporation apparatus according to claim 11, wherein the open mask has a first align mark, the carrier has a second align mark, and the substrate has a third align mark, and wherein the open mask, the carrier, and the substrate are aligned with the first align mark, the second align mark, and the third align mark. [30 in Fig.1; Ye may not explicitly teach each alignment marks but it is inherent that each masks need alignment marks in order to overlay them in a coherent manner.]
As to claim 15, Ye teaches 15. The evaporation apparatus according to claim 10, further comprising a source for supplying an evaporation material to the substrate. [¶0068]
As to claim 16, Ye teaches 16. The evaporation apparatus according to claim 10, wherein each of the at least one shielding sheet is configured so that its projection on the substrate covers a corresponding through hole to be formed in the substrate. [Fig.10]

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

9.	Claim 12-13 rejected under 35 U.S.C. 103(a) as being unpatentable over Ye in view of Kim et al. (U.S. Patent Application Publication 2021/0305542, hereinafter referred to as Kim).
As to claim 12, Ye may not explicitly teach 12. The evaporation apparatus according to claim 10, further comprising an electromagnet, wherein the at least one shielding sheet comprises a magnetic material.
Kim teaches this limitation [360 in Fig.1; ¶0065]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ye and Kim to “use electromagnet" in Ye according to Kim, for the further advantage of “adhering the substrate to a mask frame”.
As to claim 13, Ye and Kim teaches 13. The evaporation apparatus according to claim 12, wherein the at least one shielding sheet comprises a stainless steel material. [¶0071]
Conclusion
Claims 10-16 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816